Citation Nr: 1301198	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-45 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for prostate cancer, status post prostatectomy and radiation therapy with abdominal scar, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected prostate cancer, status post prostatectomy. 

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected prostate cancer, status post prostatectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to October 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran filed a notice of disagreement (NOD) with this determination in February 2010, and timely perfected her appeal in October 2010.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in July 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.


FINDINGS OF FACT

1.  The Veteran's prostate cancer is presumed to be etiologically related to in-service exposure to an herbicide agent.

2.  The evidence demonstrates it is likely that the Veteran's diagnosed ED is related to his service-connected prostate cancer, status post prostatectomy.

3.  The evidence demonstrates it is likely that the Veteran's diagnosed bilateral lower extremity peripheral neuropathy is related to his service-connected prostate cancer, status post prostatectomy.


CONCLUSIONS OF LAW

1.  The Veteran's prostate cancer is presumed to have been incurred in service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for a grant of service connection for ED, to include as secondary to service-connected prostate cancer, status post prostatectomy, have been met.  38 U.S.C.A. §§ 1110, 1131, 1133, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  The criteria for a grant of service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected prostate cancer, status post prostatectomy, have been met.  38 U.S.C.A. §§ 1110, 1131, 1133, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In light of the favorable dispositions, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.



II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307 , 3.309 (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A. Prostate Cancer

The Veteran contends that his prostate cancer was a result of his time in active service.  Specifically, the Veteran contends that he developed prostate cancer from exposure to Agent Orange while transporting supplies from the USS Ogden to the shore of Vietnam. 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who had active service in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116.  Generally, the presumption of herbicide exposure does not apply to Vietnam-era Veterans unless they served within the land borders of Vietnam during the prescribed period.  Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008) (holding that Veterans who served on ships off the coast of Vietnam but who never set foot within the land borders of Vietnam are not entitled to the presumption of herbicide exposure).

Certain diseases are presumed by law to have been caused or aggravated by herbicide exposure.  38 U.S.C.A. § 1116; see also 38 C.F.R. §§ 3.307, 3.309.  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including prostate cancer.  See 38 C.F.R. § 3.307(a)(6)(ii).

The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) (2012) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The Veteran's service personnel records show that he served on the USS Ogden from June 19, 1965 to July 15, 1966.  

In a November 2009 statement, the Veteran reported that he was in Vietnam twice in the time he was stationed on the USS Ogden.  Additionally, he stated that he was in port at Da Nang unloading troops, supplies, and equipment, and loading damaged equipment to bring back from the war.  

Additionally, the Veteran submitted articles discussing the USS Ogden. The article stated that the first year of the ships service, she deployed twice to South Vietnam (February 8 through April 4, 1966 and May 16 through July 7, 1966), bringing Marines and their equipment to the Vietnam War.  On the ships return passage, she brought damaged vehicles home for repair.  

Subsequently, the RO made a request to the U.S. Joint Services Records Research Center (JSRRC) to verify the Veteran's possible service and Agent Orange exposure in Vietnam.  In November 2009, a response was received through the Defense Personnel Records Information Retrieval System (DPRIS).  The response noted that the command history for the USS Ogden was reviewed.  The  history revealed that on February 8, 1966, the USS Ogden departed San Diego, California with 494 troops, 212 vehicles, and over 3,112 short tons of cargo.  On February 28, 1966, the USS Ogden sighted Chu Lai, Republic of Vietnam (RVN).  The majority of the Marines were offloaded in Chu Lai and Da Nang, RVN.  While in Da Nang, the ship back loaded a number of damaged vehicles to return to the Continental United States.  The remaining Marines of Headquarters Battery were taken to Okinawa, and then the ship returned to San Diego, California via Sasebo, Japan and Hong Kong.  The USS Ogden arrived in San Diego on April 4, 1966.  It sailed from San Diego on May 16, 1966, to transport Marines to South Vietnam.   The ship arrived in Chu Lai on June 6, 1966, and then sailed for Subic Bay, Republic of the Philippines and Yokosuka, Japan for five days.  The USS Ogden arrived back in San Diego on July 7, 1966.  The history further stated that 109 personnel donated blood to the Red Cross Bloodmobile in Long Beach, California.  Two hundred others were rejected because they had recently been ashore in Vietnam.  A handwritten note on the DPRIS response printout states that the DPRIS response corroborates the Veteran's RVN statement of going ashore while docked at Da Nang, signed J. B., VSR, JSRRC.

Additionally, the claims file contains the Deck Log Book of the USS Ogden.  The June 8, 1966 log noted that the ship anchored in Da Nang Harbor, RVN. Another June 8, 1966 record noted that the ship anchored in Vung Dong Quat, RVN, conducting operations in accordance with COMFIRSTFLT (Commander of US First Fleet) message.  Additionally, the note stated that barrentine, W.E., BMI, plus 19 men embarked for transpiration to Da Nang.  

The Veteran also testified at a Travel Board Hearing in July 2012.  He reported that he was exposed to herbicides while stationed aboard the USS Ogden, while it was delivering Marines and their equipment to the shores of Vietnam in 1966.  He reported that the ship was docked 50 to 100 yards offshore.  Additionally, he reported that his job duties entailed loading, unloading, supplying, and handling.  Further, he testified that he brought supplies onshore on "mike boats" and then brought old damaged equipment back on to the USS Ogden.  

Under the circumstances, the Board finds that the Veteran's personnel records, deck logs, JSRRC search, and lay contentions concerning his service in Vietnam are credible.  The balance of the evidence is, at a minimum, in relative equipoise as to the issue of whether the Veteran was exposed to herbicides during his service on the USS Ogden.  Additionally, there is no affirmative evidence in the record to establish that the Veteran was not exposed to herbicides during service.  Accordingly, having resolved reasonable doubt as to that question in the Veteran's favor, the Board finds that the Veteran was exposed to herbicides during his active duty service.

The Veteran's private treatment records reflect a diagnosis of prostate cancer.  The Veteran's prostate cancer treatment and progress was documented in multiple private treatment records.  Additionally, the records show that the Veteran underwent a prostatectomy in September 2006.  Further, the November 2009 VA examiner noted a diagnosis of advance prostate cancer, status post prostatectomy with a scar on the abdomen, status post radiation and chemo/hormone therapies.  VA outpatient treatment records also document treatment for prostate cancer. 

The record supports the conclusion that the Veteran has a current disability of prostate cancer, status post prostatectomy.  As the Veteran is presumed to have been exposed to herbicides and has been diagnosed with a disability presumptively linked to herbicide exposure, the Board finds that service connection for prostate cancer is warranted.

B. Bilateral Lower Extremity Peripheral Neuropathy and ED

Due to the favorable decision in the case below, a discussion for a grant of service connection on a direct basis is not necessary.  38 C.F.R. § 3.303.

The Veteran contends that he is entitled to service connection for bilateral lower extremity peripheral neuropathy and ED, as secondary to his service-connected prostate cancer, status post prostatectomy.  Specifically, the Veteran contends that his bilateral lower extremity peripheral neuropathy and ED are secondary to his prostate cancer and treatment he received for that condition.

Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
	
In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA outpatient treatment records note complaints of tightness of the legs and tingling of the feet.  Additionally records note edema, which affected bilateral legs after chemotherapy treatments.

The Veteran was afforded a VA examination in November 2009.  After examining the Veteran, the examiner diagnosed him with advanced prostate cancer, status post prostatectomy with a scar on the abdomen, status post radiation therapy and chemo/hormone therapies, with complications including erectile dysfunction, leg and genital edema, and peripheral neuropathy in the bilateral lower legs.  There were residual sequelae from the prostate problem, including urinary incontinence, ED, and edema.  The examiner concluded that the Veteran had an ED, which was at least as likely as not due to prostate surgery and radiation.   The examiner listed the residuals of the Veteran's status post prostate cancer as ED; urinary incontinence; edema of the legs, feet, penis, and scrotum; and peripheral neuropathy.

In light of the evidence, the Veteran is entitled to service connection for ED and bilateral lower extremity peripheral neuropathy secondary to his service-connected prostate cancer, status post prostatectomy.  The November 2009 VA examiner diagnosed the Veteran with ED and bilateral lower extremity peripheral neuropathy.  Additionally, the examiner stated that these conditions were the residuals and complications of the Veteran's prostate cancer, status post radiation and chemo/hormone therapies.  Specifically, the examiner stated that the Veteran's ED was at least as likely as not due to his prostate surgery and radiation. The Board finds this opinion credible as it was based on the Veteran's entire medical history.  

Therefore, the preponderance of the evidence is for the Veteran's claims.  Because the preponderance of the evidence is for the claims, the benefit of the doubt rule applies and service connection for the Veteran's ED and bilateral lower extremity peripheral neuropathy as secondary to his service-connected prostate cancer, status post prostatectomy, will be granted.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for prostate cancer, status post prostatectomy and radiation therapy with abdominal scar, to include as secondary to Agent Orange exposure, is granted.

Service connection for ED, to include as secondary to service-connected prostate cancer, status post prostatectomy, is granted.

Service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected prostate cancer, status post prostatectomy, is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


